UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No. 1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53548 Calibrus, Inc. (Exact name of registrant as specified in charter) Nevada 86-0970023 State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization 1225 West Washington Street, Suite 213, Tempe, AZ (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (602) 778-7500 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered None
